Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 1 of 11 PageID #: 172



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------x

UNITED STATES OF AMERICA,
                                                          ORDER
                       v.
                                                      12-CR-358 (KAM)
JOHN LOPEZ,

                       Defendant.

---------------------------------------x

KIYO A. MATSUMOTO, United States District Judge:

           John Lopez (“Mr. Lopez”), currently incarcerated at

the United States Penitentiary, Hazelton in Preston County, West

Virginia (“USP Hazelton”), filed a motion to correct the Bureau

of Prison’s (“BOP”) computation of his sentence.          The relief Mr.

Lopez seeks should be pursued pursuant to 28 U.S.C. § 2241.            The

court cannot, however, construe Mr. Lopez’s motion as a habeas

petition without first providing Mr. Lopez an Adams warning and

affording him the opportunity to withdraw his motion, rather

than having it so recharacterized.

           Accordingly, Mr. Lopez is granted thirty (30) days to

inform the Court whether he objects to recharacterizing his

motion as a petition brought pursuant to § 2241, or if he

instead seeks to withdraw his motion.        Mr. Lopez is advised that

if he chooses to have his motion construed as a § 2241 petition,

he may be precluded from further habeas review, should he seek

to file another petition in the future.



                                     1
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 2 of 11 PageID #: 173



                                 Background

           Mr. Lopez moves to correct the BOP’s computation of

his sentence.    (ECF No. 34, Motion to Correct Sentence (“Pl.’s

Mot.”).)   Mr. Lopez’s motion alleges the following facts, which

the Court recounts only to provide context for the relief Mr.

Lopez seeks in this action:

           On April 27, 2012, Mr. Lopez was arrested for a state

parole violation.    (Id. at 1.)     Mr. Lopez was arraigned and

transferred to Rikers Island for housing, pending adjudication

of the state parole violation.       (Id.)

           On May 9, 2012, before the state adjudicated Mr.

Lopez’s parole violation, the United States Marshals Service

(“USMS”) arrested Mr. Lopez on the indictment underlying the

instant federal action.      (Id.)   The USMS transferred Mr. Lopez

to the Metropolitan Detention Center (the “MDC”) in Brooklyn,

New York, pending adjudication of the federal charges.           (Id.)

           In July 2012, during his incarceration at the MDC, Mr.

Lopez appeared before a state court for a parole violation

hearing.   (Id. at 2.)    The state court sentenced Mr. Lopez to

one year in custody.     (Id.)    The state court stated that “should

[Mr. Lopez’s] federal custody end prior to the [one]-year state

sentence impos[ed], then [Mr.] Lopez will be . . . transferred

to [New York] State’s Department of Corrections to finish out

his [one]-year sentence.      However, if the federal custody or


                                     2
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 3 of 11 PageID #: 174



sentence should extend out beyond the date of the . . . sentence

impos[ed] [by New York State,] then [Mr. Lopez’s state] sentence

will run concurrent to said federal custody and subsequently

end[,] ending [Mr. Lopez’s] parole and state sentence.”            (Id.)

Mr. Lopez was then returned to the MDC.         (See id. at 4.)

           On July 26, 2013, Mr. Lopez pleaded guilty to one

count of attempted bank robbery, in violation of 18 U.S.C. §

2113(a), and two counts of armed bank robbery, in violation of

18 U.S.C. § 2113(d).     (ECF No. 18, Minute Entry for Criminal

Cause for Pleading.)     On February 9, 2015, former United States

District Judge Sandra L. Townes sentenced Mr. Lopez to

concurrent ninety-six-month sentences on each count.           (ECF No.

ECF No. 30, Minute Entry for Criminal Cause for Sentencing.)

Judgment entered on March 31, 2015.        (ECF No. 31, Judgment.)

           On March 13, 2019, Mr. Lopez filed the instant motion

to correct the BOP’s computation of his sentence.          (See

generally Pl.’s Br.)     The BOP granted Mr. Lopez credit for time

served beginning on April 29, 2013.        (Id., Ex. A.)     Mr. Lopez

argues that the BOP should have credited him for time served

beginning February 9, 2012, because the state sentencing judge

essentially imposed a state sentence concurrent, not

consecutive, to his federal sentence.        (Id. at 3-4.)     Mr. Lopez

claims that an appropriate computation of his sentence would

render him eligible for immediate release.         (Id. at 4.)


                                     3
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 4 of 11 PageID #: 175



                                Discussion

  I.     Characterizing Mr. Lopez’s Motion

           Mr. Lopez styled his filing as a “motion for nunc pro

tunc.”   Mr. Lopez is proceeding pro se, and his self-styled

motion does not clearly indicate the appropriate basis for the

relief he seeks.    The threshold question before the Court is,

therefore, how to properly characterize the instant motion.

         a. 28 U.S.C. § 2241

           The remedy Mr. Lopez seeks is credit for time served

beginning February 9, 2012.      Such relief is to be pursued under

28 U.S.C § 2241.    See, e.g., Ortiz-Alvear v. Lappin, No. 08-CV-

268 (JG), 2008 WL 2242559, at *2 (E.D.N.Y. May 29, 2008) (“A

petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 is the vehicle for a federal prisoner’s challenges to the

execution of his sentence such as ‘calculations by the Bureau of

Prisons of the credit to be given for other periods of

detention.’” (quoting Poindexter v. Nash, 333 F.3d 372, 377 (2d

Cir. 2003))); Roccisano v. Menifee, 293 F.3d 51, 57 (2d Cir.

2002) (“Under § 2241, a prisoner may challenge the execution of

his sentence, such as calculations by the Bureau of Prisons of

the credit to be given for other periods of detention . . . .”).

The Court would lack jurisdiction over any such petition.

           A prisoner must file a § 2241 petition in the judicial

district with jurisdiction over his custodian.          Rumsfeld v.


                                     4
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 5 of 11 PageID #: 176



Padilla, 542 U.S. 426, 434-35, 447 (2004) (“Whenever a § 2241

habeas petitioner seeks to challenge his present custody within

the United States, he should name his warden as respondent and

file the petition in the district of confinement.”); 28 U.S.C. §

2242 (providing that the proper respondent to a habeas petition

is “the person who has custody over [the petitioner]”); see also

id. § 2243 (“The writ, or order to show cause shall be directed

to the person having custody of the person detained.”).

             Mr. Lopez filed his motion in this Court while

incarcerated at the United States Penitentiary, Lewisburg (“USP

Lewisburg”) in Pennsylvania.       (See Pl.’s Br. at 1 (noting

address at time of filing as USP Lewisburg).)          Mr. Lopez was

later transferred to, and is currently incarcerated at, USP

Hazelton in West Virginia.       See Inmate Locator, Federal Bureau

of Prisons, https://www.bop.gov/inmateloc (last visited April

28, 2020).     Neither BOP location is within this district.         Thus,

to the extent Mr. Lopez seeks § 2241 relief, his petition was

improperly filed in the Eastern District of New York and would

likely be dismissed for lack of jurisdiction or, alternatively,

transferred to the appropriate district in the interest of

justice. 1   See, e.g., Curtis v. Billingsey, No. 12-CV-4906 (DLI),


1 To the extent Mr. Lopez moves the court to recalculate his sentence and

award credit for good-time served, that responsibility lies, in the first
instance, with the Attorney General who, in turn, has delegated this
authority to the BOP. 28 C.F.R. § 0.96; see also United States v. Wilson,
503 U.S. 329, 333 (1992). A prisoner who wishes to challenge the BOP’s


                                     5
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 6 of 11 PageID #: 177



2016 WL 1306528, at *4 (E.D.N.Y. Mar. 31, 2016) (transferring §

2241 claims challenging computation of prison time to

appropriate judicial district); Ortiz-Alvear, 2008 WL 2242559,

at *3 (same).

         b. 28 U.S.C. § 2255

            Mr. Lopez’s motion does not challenge his attorney’s

performance at sentencing.       The Court is cognizant, however,

that Mr. Lopez could conceivably argue that his attorney

provided ineffective assistance at sentencing by failing to

request that Judge Townes impose his federal sentence as

concurrent, not consecutive, to his state sentence.            Such relief

is properly requested pursuant to 28 U.S.C. § 2255.            Any such

petition would be untimely.

            A one-year statute of limitations governs petitions

filed pursuant to 28 U.S.C. § 2255.         This time starts to run

from “‘the latest of four benchmark dates: (1) when the judgment

of conviction becomes final; (2) when a government-created


calculation of his sentence has administrative remedies available to him.
Wilson, 503 U.S. at 335 (citing 28 C.F.R. §§ 542.10-542.16). Before a
prisoner may seek habeas relief under § 2241, he must first exhaust his
administrative remedies with the BOP. See, e.g., United States v. Keller, 58
F.3d 884, 894 (“To obtain sentencing credit . . . a federal prisoner must
first exhaust his administrative remedies before seeking judicial relief.”).
Mr. Lopez explicitly concedes that he failed to exhaust his administrative
remedies. (Pl.’s Mot. at 3.) Although this would generally bar Mr. Lopez’s
claim, see Wright v. Hudson, No. 12-CV-1638, 2015 WL 5971055, at *3 (N.D.N.Y.
Oct. 14, 2015) (“Thus, with respect to a § 2241 petition challenging the
computation of credit on a federal sentence, a district court has the power
only to review a decision by the BOP, not to make credit determinations in
the first instance.”), Mr. Lopez appears to argue that he should be granted
an exception from the exhaustion requirement, which is a question for the
reviewing court which holds jurisdiction over his petition.


                                      6
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 7 of 11 PageID #: 178



impediment to making such a motion is removed; (3) when the

right asserted is initially recognized by the Supreme Court, if

it has been made retroactively available to cases on collateral

review; or (4) when the facts supporting the claim(s) could have

been discovered through the exercise of due diligence.’”            Curtis

v. Billingsey, No. 12-CV-4906 (DLI), 2016 WL 1306528, at *3

(E.D.N.Y. Mar. 31, 2016) (quoting Torres v. United States, No.

11-CV-8397, 2012 WL 4646222, *1 (S.D.N.Y. Oct. 3, 2012)); see

also Wims v. United States, 225 F.3d 186, 190 (2d Cir. 2000).

           Judgment against Mr. Lopez entered on March 31, 2015.

(ECF No. 31, Judgment.)      Mr. Lopez did not appeal his

conviction, so it became final on April 14, 2015.          Moshier v.

United States, 402 F.3d 116, 118 (2d Cir. 2005) (“[F]or purposes

of § 2255 motions, an unappealed federal criminal judgment

becomes final when the time for filing a direct appeal

expires.”).   Because Mr. Lopez alleges no facts showing that any

of the other benchmarks operate as the beginning of the

limitations period, April 15, 2016 was the date by which Mr.

Lopez was required to file a § 2255 petition.          Mr. Lopez’s §

2255 petition would, therefore, be dismissed as untimely.

  II.   Adams Warning

           Although Mr. Lopez’s motion seeks relief properly

pursued through a habeas petition, the Court cannot construe it

as either a § 2241 petition or a § 2255 petition without Mr.


                                     7
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 8 of 11 PageID #: 179



Lopez’s consent.    The Court heeds the Second Circuit’s caution

against converting mislabeled applications into habeas petitions

considering the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) § 106, 28 U.S.C. § 2244, which prohibits second

or successive applications for habeas relief without leave of

the Circuit Court.     See Adams v. United States, 155 F.3d 582,

583-84 (2d Cir. 1998) (per curiam).        In Adams v. United States,

the Second Circuit held that:

     district courts should not recharacterize a motion
     purportedly made under some other rule as a motion made
     under § 2255 unless (a) the movant, with knowledge of the
     potential adverse consequences of such recharacterization,
     agrees to have the motion recharacterized, or (b) the court
     finds that, notwithstanding its designation, the motion
     should be considered as made under § 2255 because of the
     nature of the relief sought, and offers the movant the
     opportunity to withdraw the motion rather than have it so
     recharacterized.

Adams, 155 F.3d at 584.      The United States Supreme Court later

ruled that:

     [i]n such circumstances the district court must notify the
     pro se litigant that it intends to recharacterize the
     pleading, warn the litigant that this recharacterization
     means that any subsequent § 2255 motion will be subject to
     the restrictions on “second or successive” motions, and
     provide the litigant an opportunity to withdraw the motion
     or to amend it so that it contains all the § 2255 claims he
     believes he has. If the court fails to do so, the motion
     cannot be considered to have become a § 2255 motion for
     purposes of applying to later motions the law’s “second or
     successive” restrictions.

Castro v. United States, 540 U.S. 375, 383 (2003).           “[Adams] has

been extended to mislabeled submissions wherein the relief




                                     8
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 9 of 11 PageID #: 180



sought can only be provided via a habeas corpus petition brought

under § 2241.”    United States v. Boghosian, No. 05-CR-351-01

(LAP), 2010 WL 11651994, at *2 (S.D.N.Y. May 13, 2010) (citing

Simon v. United States, 359 F.3d 139, 143-44 (2d Cir. 2004)).

           Accordingly, the Court hereby gives an “Adams” notice

to Mr. Lopez.    See Adams, 155 F.3d at 584.       The relief Mr. Lopez

seeks, to correct the BOP’s computation of his sentence, is

based on 28 U.S.C. § 2241, and proceeding under § 2241 may be

his only opportunity to seek habeas corpus relief challenging

the execution or imposition of his sentence.          “Any subsequent §

2241 petition or § 2255 motion filed by Defendant, wherein he

challenges either the execution or imposition of his

abovementioned federal sentence, could be considered a ‘second

or successive’ petition or motion under the AEDPA.”           Id.

           Pursuant to Adams, Mr. Lopez is granted the

opportunity to withdraw his motion to protect that opportunity,

or to file an amended petition setting forth all the habeas

claims he believes he has.      Mr. Lopez is granted thirty (30)

days to indicate whether he intends to withdraw his motion

rather than have it re-characterized as a petition for habeas

relief.   See, e.g., United States v. Lajud–Pena, 655 F. App’x

35, 37 (2d Cir. 2016) (remanding notice of appeal to convert

into a § 2255 motion, after giving petitioner an opportunity to

withdraw his notice).


                                     9
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 10 of 11 PageID #: 181



           Because Mr. Lopez makes no reference to his attorney’s

performance, the Court finds it would not be appropriate to

construe his motion, as framed, as asserting a § 2255 petition

alleging ineffective assistance of counsel.          Castro v. Simon,

No. 17-CV-6083 (AMD) (LB), 2019 WL 136692, at *3 (E.D.N.Y. Jan.

7, 2019) (citing Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013)) (explaining that the reviewing court “need not

argue a pro se litigant’s case nor create a case for the pro se

which does not exist”).      As discussed above, even if Mr. Lopez

wants to bring a petition pursuant to § 2255, it would be

dismissed as untimely.      If Mr. Lopez does not object to

recharacterization, therefore, the Court will convert his motion

into a § 2241 petition and may thereafter dismiss or transfer

this action if it determines that this district is not the

proper venue for Mr. Lopez’s action.         See 28 U.S.C. § 1406(a).

                                Conclusion

           Mr. Lopez is directed to comply with this Order as set

forth above.    Within thirty (30) days of the date of this Order,

Mr. Lopez will inform the Court whether he objects to

recharacterizing his motion as a petition brought pursuant to §

2241, or if he instead seeks to withdraw his motion.           The Clerk

of Court is respectfully directed to update Mr. Lopez’s address

on the docket to reflect that he is currently held in Bruceton

Mills, West Virginia, rather than Bruceton Hills, New York.             The


                                     10
Case 1:12-cr-00358-KAM Document 38 Filed 04/29/20 Page 11 of 11 PageID #: 182



Clerk of Court if further directed to serve a copy of this Order

on Mr. Lopez and note service on the docket.

SO ORDERED.

Dated:    April 29, 2020
          Brooklyn, New York
                                          _______ /s/          _______
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge




                                     11
